 In the MatterofGENERAL MOTORS SALES CORPORATION, GENERALMOTORS PARTS, DIVISIONandINTERNATIONAL UNION, UNITEDAUTO-MOBILE WORK RS OF AMERICA, AFFILIATED WITH THE C. I.O.Case No. R-3084.Decided October17, 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Robert R. RissmanandMr. Clyde F. Waers,for the Board.Mr. Henry M. HoganbyMr. Denton Jolly,of Detroit, Mich., forthe Company.Mr. George H. Rose,of Des Moines, Iowa, for the Union.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESOn July 31, 1941, and September 10, 1941, respectively, Inter-nationalUnion, United Automobile Workers of America, affiliatedwith the C. I. 0., herein called the Union, filed with the RegionalDirector for the Eighteenth Region (Minneapolis, Minnesota) apetition and amended petition alleging that a question affecting com-merce had arisen concerning the representation of employees of Gen-eralMotors Sales Corporation, GeneralMotors Parts Division,herein called the Company, engaged in the operation of an auto-mobile-parts warehouse at Des Moines, Iowa, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledtheAct.On September 13, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) oftheAct and Article III, Section 3, of National Labor RelationsBoard. Rules and Regulations-Series 2, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice. In Septem-ber 19411 the Company, the Union, the Regional Director, and a1 The stipulation was signed by the Company in Detroit, Michigan,on September 15,1941 ; by the Regional Director in Minneapolis,Minnesota, on September 16, 1941 ; bythe Union and the Field Examiner at Des Moines,Iowa, on September 18, 1941.36 N. L.R. B., No. 43.231 232DECISIONSOF NATIONALLABOR RELATIONS BOARDFieldExaminer for the Board entered into a "Stipulation forCertification Upon Consent Election."Pursuant to the Stipulation, an election by secret ballot was con-ducted on September 18, 1941, under the direction and supervision ofthe Regional Director, among all employees in the parts stock depart-ment of the Company's Des Moines, Iowa, warehouse, including stockpickers, stock handlers, shipping checkers, stockroom clerk, receivingcheckers, janitors, and maintenance men, excluding stock-departmentmanager, foremen, assistant foreman, stockroom supervisor, receivingsupervisor, shipping supervisor, and all other persons working in asupervisory capacity, watchmen, and office and clerical employees, todetermine whether or not they desired to be represented by the Union.On September 22, 1941, the Regional Director issued and duly servedupon the parties his Election Report on the ballot.No objections tothe conduct of the ballot or the Election Report have been filed by anyof the parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total on Eligibility list--------------------------------------38Total ballots cast--------------------------------------------25Total ballots challenged--------------------------------------0Total blank ballots------------------------------------------0Total void ballots-------------------------------------------0Total valid votes cast----------------------------------------25Votes cast for United Automobile Workers of America, C. I. O---23Votes cast against United Automobile Workers of America,C. I. 0---------------------------------------------------2Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Sales Corporation, GeneralMotors Parts Division,.Des Moines, Iowa, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the National Relations Act.2.All employees in the parts stock department of the Company'sDes Moines, Iowa, warehouse, including stock pickers, stock handlers,shipping checkers, stockroom, clerk, receiving checkers, janitors, andmaintenancemen, excluding stock-departmentmanager, foremen,assistant foreman, stockroom supervisor, receiving supervisor, shippingsupervisor, and all other persons working in a supervisory capacity,watchmen, and office and clerical employees, constitute a unit appro-priate, for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act. GENERAL MOTORS SALES CORPORATION2333.International Union, United Automobile Workers of America,affiliated with the C. I. O. has been designated and selected by amajority of the employees in the above unit as their representativefor the purposes of collective bargaining, and is the exclusive repre-sentative of all the employees in said unit within the meaning ofSection 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT IS HEREBY CERTIFIED that International Union, United AutomobileWorkers of America, affiliated with the C. I. 0., has been designatedand selected by a majority of the employees in the parts stock depart-ment of General Motors Sales Corporation, General Motors Parts Divi-sion,Des Moines, Iowa, including stock pickers, stock handlers, ship-ping checkers, stockroom clerk, receiving checkers, janitors, and main-tenance men, excluding stock-department manager, foremen, assistantforeman, stockroom supervisor, receiving supervisor, shipping super-visor, and all other persons working in a supervisory capacity, watch-men, and office and clerical employees as their representative for thepurposes of collective bargaining and that, pursuant to Section 9 (a)of the Act, International Union, United Automobile Workers ofAmerica, affiliated with the C. I. 0., is the exclusive representative of allsuch employees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.Mr. GERARD D. REILLY took no part in the consideration of the aboveDecision and Certification of Representatives.